Citation Nr: 0212769	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
a right foot disability, including infection, pain and 
nonunion due to treatment at a Department of Veterans Affairs 
facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Salt 
Lake City, Utah.  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1999, a transcript of which has been 
associated with the claims file.

In March 2000 the RO most recently affirmed the determination 
previously entered.

The appellant requested a personal hearing at the RO before a 
Member of the Board.  The RO scheduled that hearing for 
August 9, 2002 and provided notice of the hearing.  The 
appellant failed to report for the hearing, and the request 
for such hearing is therefore considered withdrawn.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  

2.  The probative, competent medical evidence shows that the 
appellant did not incur a right foot fracture or aggravation 
resulting in additional right foot disability due to 
examination or treatment at a VA medical facility.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
foot fracture, including infection, pain and nonunion due to 
treatment at a VA facility have not been met. 38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows the appellant was admitted in May 1998 to 
the Salt Lake City, Utah VA Medical Center.  The appellant 
fell from a ladder and landed on his right heel.  He was 
brought to the emergency room where he was found to have a 
significantly comminuted calcaneal fracture.  He was admitted 
and treated with a splint, ice and elevation.  The next day 
the appellant underwent a computerized tomography (CT) scan 
of the right calcaneus.  Following consultation it was 
determined that he should use ice and elevation at home for 
approximately seven to ten days and then return for open 
reduction internal fixation of the fracture.  He was 
discharged and scheduled for surgery on May 27, 1998.

The appellant was admitted on May 27, 1998 to the Salt Lake 
City, Utah VA Medical Center for the open reduction internal 
fixation of the fracture.  X-ray examination showed a 
severely comminuted intra-articular calcaneal fracture.  
The appellant tolerated the procedure well and there were no 
complications.  He had a very normal postoperative course and 
discharged to home four days later.  

The appellant was seen on follow-up examination in June 1998.  
He had intense postoperative pain.  On physical examination 
there was no area of breakdown at the surgical incision site.  
The impression was post surgical pain syndrome.  Later that 
month, the appellant complained that the skin at the surgical 
incision had opened.  

He denied fever and he denied a change in pain.  Physical 
examination showed the ankle was mildly swollen.  He had a 
mild diffuse rubor around the incision that did not look 
significantly red and did not have a good margin.  The 
incision was open a little less than one centimeter at the 
corner which narrowed over the length of the three centimeter 
surgical incision.  It had a crust over it.  It looked clean 
and had a serous fluid coming out of it.  X-ray examination 
showed the fracture was in good position except for one small 
medial piece that was not reduced by the screws.  Overall, 
the heel looked narrow.  The physician was concerned and 
stated she would check the appellant's laboratory tests to 
make sure he did not have an infection.  Her impression was 
that he did not have an infection.  The consulting physician 
recommended a cast to immobilize the soft tissue.  

The appellant was seen several days later with a complaint of 
a foul smell coming from his cast.  He denied fever, chills, 
nausea and vomiting.  There was no increase in pain or 
swelling.  He returned for evaluation several days later.  He 
complained of a putrid odor in the cast.  He also complained 
of increased pain and swelling in the foot.  Physical 
examination showed an area of cellulitis centered around the 
surgical wound.  A hemogram was abnormal and his 
sedimentation rate was in the normal range but elevated.  The 
impression was early wound infection with mixed cellulitis 
and surgical wound infection.  The physician could not rule 
out osteomyelitis based on the current laboratory studies.  
He was started on antibiotics.  

The appellant was admitted the following day for intravenous 
antibiotics and dressing changes because of a concern of 
serious wound problems.  Physical examination revealed an 
open sore on the right foot over the calcaneal open reduction 
internal fixation site.  The hardware was visible.  The 
erythema around the incision site was slightly worse than the 
day before.  During hospitalization the wound gradually 
improved.  On follow-up examination one week later the wound 
was basically unchanged.  He was kept on antibiotics and 
scheduled for hardware removal.  

The veteran was admitted in late July 1998 with a 
preoperative diagnosis of infected hardware of the right 
calcaneus.  He underwent removal of the hardware at that 
time.  After removal a splint was placed on the right foot.  
He was discharged and instructed to wear a 3D boot.  

On follow-up examination in August 1998 the incision was 
healing well.  He had minimal swelling and no significant 
cellulitis of the foot.  There was only minimal drainage, 
which did not appear purulent.  There was no exposed bone or 
tendon.  The impression was that the appellant was doing well 
status post incision and drainage of the infected calcaneal 
fracture.  He was continued on antibiotics.  On follow-up 
examinations in August 1998 the wound looked excellent and he 
had no drainage.  In September 1998 the scar was well healed 
and he had good range of motion and sensation to touch.  X-
ray examination showed a fractured calcaneus that was 
healing.  The hardware was removed with flattening of the 
subtalar joint.  X-ray examination later that month showed a 
prominent bone spur on the heel.  

The veteran a filed for compensation benefits pursuant to the 
provisions of 38 C.F.R. § 1151 on October 1, 1998.

The appellant was seen in the podiatry clinic beginning in 
October 1998.  The treating podiatrist stated that the 
diagnosis was a fractured calcaneus now with nonunion.  There 
was also still a question of infection in the bone.  He was 
being treated with a short leg cast.  He was instructed to 
remain off the foot and that failure to do so may result in 
compromising his chances to heal.  A CT scan showed malunion 
of the comminuted calcaneal fracture.  The fracture lines 
extended into the posterior facet of the calcaneus.  There 
was associated calcaneal height loss and widening.  It was 
felt that there was a small amount of soft tissue edema 
evident surrounding the calcaneus and infection within the 
fracture could not be ruled out.  X-ray examination in 
January 1999 showed that the fracture appeared unchanged.  

The appellant submitted a March 1999 private medical opinion 
from a podiatrist.  The podiatrist reported a history of the 
injury and subsequent treatment at VA in the orthopedic 
clinic and the podiatry clinic.  

The podiatrist performed a physical examination, which 
revealed a well healed incisional scar.  There were no 
draining sinuses and no erythema or edema in the area other 
than mild edema.  There was an irregularity of the heel, 
which the podiatrist stated was common following calcaneal 
fractures.  The podiatrist stated that the x-rays and 
Magnetic Resonance Imaging (MRI) studies showed a comminuted 
fracture with minimal changes over the last several months.  
The fracture was displaced.  

The podiatrist stated "I have reviewed the notes from the 
Veterans Administration Medical Center of Salt Lake City 
orthopedics department and emergency room and have found that 
there was some delay in the diagnosis of osteomyelitis of his 
right foot.  Eventually the diagnosis was made and the 
hardware was removed which is the appropriate procedure for 
osteomyelitis.  It is difficult to ascertain whether or not 
the delay in the diagnosis of osteomyelitis is the cause of 
his subsequent prolonged healing process.  It is plausible 
that the prolonged healing process would have occurred 
despite an early recognition of the osteomyelitis.  Removal 
of hardware in cases of osteomyelitis is the general standard 
of care.  Collapse of the fracture of the calcaneus 
subsequently is probably inevitable in either case.  In 
conclusion, I do believe that there was a delay in the 
diagnosis of osteomyelitis in the right calcaneus.  I believe 
that once the diagnosis was made that the proper steps were 
taken to remove the internal fixation devices.  Had the 
diagnosis been made earlier, it is difficult to ascertain 
whether the subsequent events would have changed 
significantly."  

The podiatrist stated that the appellant would very likely 
have a certain degree of disability in his right foot but 
could not determine the degree of disability at that time.  

A VA hospital summary shows the appellant underwent a right 
subtalar joint fusion in late April 1999.  A June 1999 
statement from a VA podiatrist shows the appellant had 
undergone subtalar joint fusion of the right foot 
approximately one month earlier.  

The podiatrist stated that the appellant has a limb length 
discrepancy with the right foot being two centimeters shorter 
than the left.  He also lost all right foot inversion and 
eversion at the subtalar joint.  The podiatrist stated that 
he would need a shoe lift in the future.  The appellant 
underwent surgery in October 1999.  The preoperative 
diagnosis was painful hardware of the right foot and plantar 
calcaneal exostosis of the right foot.  The hardware was 
removed and a plantar calcaneal exostectomy performed.  The 
remaining records show the foot healed.  

At his personal hearing the appellant testified that he was 
aware that there was a good chance of infection following his 
open reduction internal fixation surgery.  Transcript, p. 2 
(Aug. 1999).  He testified that he reported his symptoms to 
the VA physicians eleven days after his surgery and the 
events that followed.  Tr., pp. 3-4.  He testified that he 
ultimately had to undergo corrective surgery several months 
earlier to alleviate his right foot pain.  Tr., p. 5.  He 
testified that he should have been started on antibiotics 
earlier than he was because this would have prevented his 
additional right foot problems.  Tr., pp. 7-8.

The appellant submitted a January 2000 private medical 
opinion from a physician.  The physician noted that the 
appellant had developed complications including pain, 
infection and nonunion following the right foot surgery at 
the VA Medical Center.  The physician stated "I have 
reviewed his entire medical records from the SLC VA Medical 
Center along with all of the related correspondence.  I was 
very pleased with documentation and medical care provided by 
the SLC VA Medical Center."  


Criteria

Initially, the Board notes that during the current appeal the 
pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation...shall be awarded in the same manner 
as if such disability or aggravation were service-connected."  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
invalidated 38 C.F.R. § 3.358(a)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  Aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there must be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  

In this case the appellant filed his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
after October 1, 1997 (October 1, 1998).  Consequently, only 
the most recently amended version of 38 U.S.C.A. § 1151 
applies in this case.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with notice of the 
requirements for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 in the multiple rating decisions, which 
also provided him with a rationale explaining why the 
evidence did not allow for a grant of his claim.

The May 1999 statement of the case (SOC), the November 1999 
supplemental statement of the case (SSOC), and the March 2000 
SSOC in addition to providing a rationale of the RO's 
decision, also provided the appellant with notice of the 
specific regulations pertaining to his claim.  

In October 2000 the RO provided the appellant notice of what 
is required to substantiate his claim.  The RO notified the 
appellant as to which portion of the evidence is to be 
provided by him and which is to be provided by VA, and it 
notified him that he could submit evidence himself or have 
the RO obtain it for him.  Such notice satisfies the duty to 
notify requirement.  See Quartuccio v. Principi, 01-997 
(U.S. Vet. App. June 19, 2002).

Although the RO has not adjudicated his claim with this law 
in mind, the Board finds no prejudice to the appellant in 
proceeding with this case at this time, because the 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify the appellant in the development of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The evidence includes the complete VA medical treatment and 
hospitalization records from the time the appellant was 
admitted in May 1998 to the Salt Lake City, Utah VA Medical 
Center through the April 1999 subtalar joint fusion of the 
right foot and the October 1999 surgery for hardware removal 
and plantar calcaneal exostectomy.  

The evidence also includes two private medical opinions 
addressing the medical care regarding the right foot provided 
to the appellant by VA.  Finally, the evidence includes 
statements in support of the claim and the personal hearing 
transcript.  

The Board finds that there is ample medical evidence of 
record on which to decide the issue on appeal.  The March 
1999 and January 2000 private medical opinions submitted by 
the appellant were obtained for the specific purpose of 
having a qualified medical professional review all the 
evidence and evaluate the ongoing medical care of the right 
foot provided by VA.  Both examiners rendered a medical 
opinion on the determinative issue in this case.  Thus, there 
is no reasonable possibility that obtaining another medical 
opinion would substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(2)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has met all obligations to the appellant under this 
new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  


The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


38 U.S.C.A. § 1151 Compensation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The appellant contends that he sustained additional right 
foot disability as a result of VA medical treatment.  
Although he testified that he was aware that there was a good 
chance of infection following his open reduction internal 
fixation surgery, he testified that he should have been 
started on antibiotics earlier than he was because this would 
have prevented his additional right foot problems.  Tr., pp. 
2, 7-8.  He argues that he should be compensated for pain, 
infection and nonunion of the right foot because this was 
directly due to inadequate VA medical treatment.  


Initially, the Board notes it is clear hat the appellant 
sustained a fracture of the right calcaneus prior to VA 
medical treatment.  The evidence shows the appellant was 
admitted in May 1998 to the Salt Lake City, Utah VA Medical 
Center after falling from a ladder and landed on his right 
heel.  He was brought to the emergency room where he was 
found to have a significantly comminuted calcaneal fracture.  

The evidence shows that the appellant was admitted on May 27, 
1998 to the Salt Lake City, Utah VA Medical Center for the 
open reduction internal fixation of the fracture.  The 
evidence also shows he subsequently had intense postoperative 
pain and swelling.  Physical examination showed that the skin 
at the surgical incision had opened.  During follow-up 
examination in June 1998 the treating physician specifically 
obtained laboratory tests to make sure he did not have an 
infection.  

Her impression was that he did not have an infection.  In 
early July 1998 he complained of a foul smell coming from his 
cast and increased pain and swelling in the foot.  It was 
then that physical examination showed an area of cellulitis 
centered around the surgical wound.  In addition, a hemogram 
was abnormal and his sedimentation rate was elevated.  The 
impression was early wound infection with mixed cellulitis 
and surgical wound infection.  The physician could not rule 
out osteomyelitis based on those laboratory studies.  
However, he was started on antibiotics.  The appellant was 
admitted the following day for intravenous antibiotics and 
dressing changes because of a concern of serious wound 
problems.  Physical examination revealed an open sore on the 
right foot over the calcaneal open reduction internal 
fixation site.  The hardware was visible.  The erythema 
around the incision site was slightly worse than the day 
before.  

The medical treatment in August and September 1998 consisted 
of continued use of antibiotics and hardware removal because 
of infection.  X-ray examination showed that he had 
flattening of the subtalar joint after removal of the 
hardware.  During that time the impression was that the 
appellant was doing well status post incision and drainage of 
the infected calcaneal fracture.  

Thereafter, his treatment consisted of a short leg cast and 
continued antibiotics use.  In October 1998 the treating 
podiatrist stated that the diagnosis was a fractured 
calcaneus now with nonunion.  A CT scan showed malunion of 
the comminuted calcaneal fracture.  The fracture lines 
extended into the posterior facet of the calcaneus.  There 
was also associated calcaneal height loss and widening.  

Ultimately, his treatment consisted of a right subtalar joint 
fusion in late April 1999.  A June 1999 statement from a VA 
podiatrist shows the appellant had undergone subtalar joint 
fusion of the right foot approximately one month earlier.  
The podiatrist stated that the appellant has a limb length 
discrepancy with the right foot being two centimeters shorted 
than the left.  He also lost all right foot inversion and 
eversion at the subtalar joint.  The podiatrist stated that 
he would need a shoe lift in the future.  The appellant 
underwent surgery in October 1999.  The preoperative 
diagnosis was painful hardware of the right foot and plantar 
calcaneal exostosis of the right foot.  The hardware was 
removed and a plantar calcaneal exostectomy performed.  

Consequently, the question in this case is whether the 
appellant's right foot fracture was aggravated as a result of 
the VA medical treatment; more specifically, whether he 
sustained additional right foot disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.  This issue is medical in nature and requires competent 
medical evidence.  

Although the appellant is competent to relate symptoms that 
are observable such as pain and swelling, neither he nor his 
spouse are competent to render a medical opinion as to 
whether he incurred additional and unforeseeable right foot 
disability as a result of VA medical treatment, or lack 
thereof.  As a lay witness the appellant is not competent to 
render a medical diagnosis or provide a competent medical 
nexus between his current right foot disability and the VA 
medical treatment.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

The most probative evidence on this issue consists of the 
medical opinions submitted by the appellant.  They consist of 
the March 1999 private medical opinion from a podiatrist and 
the January 2000 private medical opinion from a physician.  
These examiners had the opportunity to review all the 
evidence in the claims folder in rendering the opinions.  
These examiners also considered the appellant's contention 
that he sustained additional right foot disability due to the 
VA medical treatment.  

The podiatrist reported a history of the injury and 
subsequent treatment at the VA in the orthopedic clinic and 
the podiatry clinic.  The podiatrist performed a physical 
examination, which revealed a well healed incisional scar.  
There were no draining sinuses and no erythema or edema in 
the area other than mild edema.  There was an irregularity of 
the heel, which the podiatrist stated was common following 
calcaneal fractures.  He stated that the x-rays and MRI 
studies showed a comminuted fracture with minimal changes 
over the last several months.  The fracture was displaced.  

The podiatrist stated "I have reviewed the notes from the 
Veterans Administration Medical Center of Salt Lake City 
orthopedics department and emergency room and have found that 
there was some delay in the diagnosis of osteomyelitis of his 
right foot.  Eventually the diagnosis was made and the 
hardware was removed which is the appropriate procedure for 
osteomyelitis.  It is difficult to ascertain whether or not 
the delay in the diagnosis of osteomyelitis is the cause of 
his subsequent prolonged healing process.  It is plausible 
that the prolonged healing process would have occurred 
despite an early recognition of the osteomyelitis.  Removal 
of hardware in cases of osteomyelitis is the general standard 
of care.  Collapse of the fracture of the calcaneus 
subsequently is probably inevitable in either case.  In 
conclusion, I do believe that there was a delay in the 
diagnosis of osteomyelitis in the right calcaneus.  I believe 
that once the diagnosis was made that the proper steps were 
taken to remove the internal fixation devices.  Had the 
diagnosis been made earlier, it is difficult to ascertain 
whether the subsequent events would have changed 
significantly."  

The physician noted that the appellant had developed 
complications including pain, infection and nonunion 
following the right foot surgery at the VA Medical Center.  
The physician stated "I have reviewed his entire medical 
records from the SLC VA Medical Center along with all of the 
related correspondence.  I was very pleased with 
documentation and medical care provided by the SLC VA Medical 
Center."  

For these reasons, the Board finds that the probative, 
competent medical evidence shows that the appellant did not 
incur a right foot fracture or aggravation resulting in 
additional right foot disability due to examination or 
treatment at a VA medical facility.  The Board finds the 
preponderance of the evidence is against the claim and 
concludes that the criteria for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right foot fracture, including infection, pain 
and nonunion due to treatment at a VA facility have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.358 (2001).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right foot disability, including 
infection, pain and nonunion due to treatment at a VA 
facility.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right foot disability, 
including infection, pain and nonunion due to treatment at a 
VA facility is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

